Case 2:],9,-cV-00054-.]FB-ARL Document 2 Filed 01/03/19 Page 1 of 2 Page|D #: 12

#-“f evis»eoss

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the
Eastem Distriot of New York

|VlAX|l\/|O SALD|VAR, individually and on behalf of all
others similarly situated,

Plainll;#`

BIANCO, J.

v. Civil Action No.

E&L ROLL|NG GATES CORP. and i\/|AR|A
MORALES and PEDRO MORALES, as individuals

Defendant

LINDSAY, M»J~

SUMMONS IN A CIVIL ACTION

To: (Defendanr'sname andaddress) E&L ROLL|NG GATES CORP., 92-48 77th Street. Woodhaven, New York 11421
MAR|A MORALES. 92-48 77th Street, Woodhaven, New York 11421
PEDRO |V|ORALES, 92-48 77th Street, Woodhaven, NeW York 11421

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Helen F. Dalcon & Associates, P.C.

Roman Avsha|umov, Esq.
80-02 Kew Gardens Road. Suite 601
Kew Gardens, NY 11415

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint

You also must file your answer or motion with the court_
D OUGLAS C. PALMER

CLERK OF COURT

  

0

 

Date: JAN - 3 2019 ' /H£t

/

Case$@:19;CV-00054-.]FB-ARL Document 2 Filed 01/03/19 Page 2 of 2 Page|D #: 13

c ‘t' "

AO 440 (Rev. 12109) Summons in a Civi| Action (Fage 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS S|.lmmOnS fOI` (name of individual and title, if any)

 

was received by me on (dare)

lJ I personally served the summons on the individual at (place)

 

on (dare) ; or

 

C| I left the summons at the individual’s residence or usual place of abode with l(name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

Cl I served the summons on (name ofindividual) , who is

designated by law to accept service of process on behalf of (name ofarganizarion)

 

OI'l (date) § 01`

 

|J I returned the summons unexecuted because ; or

g Othel‘ (specva):

My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Prin!ed name and title

Server '.s' address

Additional information regarding attempted service, etc: 79

